Case 2:20-cv-01771-TSZ Document 1-3 Filed 12/02/20 Page 1 of 6
Case 2:20-cv-01771-TSZ Document 1-3 Filed 12/02/20 Page 2 of 6




                             FILED
                      2019 JUN 04 02:45 PM
                          KING COUNTY
                     SUPERIOR COURT CLERK
                             E-FILED
                     CASE #: 19-2-14917-5 KNT
Case 2:20-cv-01771-TSZ Document 1-3 Filed 12/02/20 Page 3 of 6
Case 2:20-cv-01771-TSZ Document 1-3 Filed 12/02/20 Page 4 of 6
Case 2:20-cv-01771-TSZ Document 1-3 Filed 12/02/20 Page 5 of 6
Case 2:20-cv-01771-TSZ Document 1-3 Filed 12/02/20 Page 6 of 6
